Order entered January 12, 2017




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01454-CV
                                   No. 05-16-01455-CV

                         IN RE SENRICK WILKERSON, Relator

                Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                  Trial Court Cause Nos. F10-01183-J and F10-01184-J

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s December 13, 2016

petition for writ of mandamus.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE